Citation Nr: 0804690	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-16 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another 
person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1994 to April 1996.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Chicago, Illinois VA Regional Office 
(RO).

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned.  Unfortunately, the tape of the 
hearing was either inaudible or destroyed, and thus a 
transcription could not be made.  In an August 2005 letter 
from the Board, the veteran was notified that a transcription 
of the July 2005 hearing could not be made, and he was 
offered the opportunity to appear for another hearing.  In 
September 2005 he responded that he wished to attend another 
hearing.  The veteran was scheduled for another Travel Board 
hearing in May 2006; however, he failed to report for this 
hearing.  In June 2006, the Board received a letter from the 
veteran, wherein he explained that he missed the May 2006 
Travel Board hearing because he was ill.  He also indicated 
that he called the RO in February 2006 and was told that his 
hearing would be in May 2007.  In a December 2006 letter from 
the Appeals Management Center, the veteran was given the 
opportunity to request another Travel Board hearing, if he so 
desired.  The veteran did not respond to this letter.  
Therefore, the Board assumes that the veteran no longer 
desires a hearing.


FINDING OF FACT

The veteran is not bedridden, or shown to be incapable of 
performing functions of daily living, including feeding, 
keeping clean, dressing and attending to the needs of nature, 
or shown to be so helpless as to need regular aid and 
attendance in order to protect himself from the hazards or 
dangers of his daily environment as a result of service-
connected disabilities.





CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.350, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issue of entitlement to SMC based on the need 
for the regular aid and attendance of another person, the 
veteran has been advised of VA's duties to notify and assist 
in the development of his claim.  A December 2006 letter from 
the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The veteran was also advised to submit any pertinent 
evidence in his possession.  Furthermore, in the December 
2006 letter, he was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran was given ample time to 
respond to these letters or supplement the record.  
Thereafter, the claim was readjudicated.  See July 2007 
Supplemental Statement of the Case.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's available, pertinent post-service 
treatment records has been completed, and all evidence 
constructively of record (VA medical records) has been 
secured.  The RO arranged for a VA SMC examination in 2003.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  The Board is satisfied that evidentiary 
development is complete; VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.  

II.  SMC Based on Need for Aid and Attendance

An award of SMC based on the need for regular aid and 
attendance of another person is warranted if the veteran's 
service-connected disabilities render him so helpless or 
bedridden that he requires the assistance of another 
individual to accomplish basic daily functions.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  Determination as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The veteran's service-connected disabilities and respective 
ratings are: depression disorder, 100 percent; left 
homonymous hemaniopsia due to closed head injury, 30 percent; 
left upper extremity weakness, 20 percent; headaches, 10 
percent; left lower extremity weakness, 10 percent; and 
residuals of right knee injury, 10 percent.  These service-
connected disabilities, either alone or in concert, are not 
shown to have rendered the veteran mentally or physically 
helpless in the performance of the activities of daily living 
or in protecting himself from the everyday hazards and 
dangers incident to his environment.  

VA hospitalization reports dated in November 2001 reflect 
that the veteran was hospitalized for non-service-connected 
disabilities. 

A June 2003 VA Aid and Attendance examination report notes 
that the veteran has poor peripheral vision and is not 
supposed to drive; however, he drove himself to the 
examination because he had no other transportation.  
Normally, he needs someone to drive to the grocery store for 
him.  The veteran complained that occasionally, when his 
headaches are severe, he is unable to clean up his house.  
The examiner noted that the veteran was able to dress, bathe 
and feed himself, and basically take care of his health.  He 
did not use a wheelchair or crutches, and was able to go up 
and down stairs.  The examiner concluded that the veteran 
does not require aid and attendance for activities of daily 
living.  A July 2003 VA Mental Disorders examination report 
notes that the veteran was pleasant, cooperative and 
reasonably attired.  He was well oriented to time, place, 
person and date.  There was no evidence of any perceptual 
disorder or delusional thinking.  Judgment, retention and 
recall were intact.  The veteran was found to be competent 
for VA purposes.  The examiner opined that it was less likely 
than not that the veteran is in need of aid and attendance 
for his depression.

VA outpatient treatment records dated from 2003 to 2006 do 
not reflect that the veteran is bedridden, unable to do most 
activities of daily living, or unable to protect himself from 
the hazards and dangers of his daily environment.  In 
particular, in March 2005 the veteran denied feeling 
depressed or sad for much of the time during the past year.  
March 2005 and September 2005 outpatient treatment record 
note that the veteran was ambulatory.  Most of the treatment 
records show treatment for non-service-connected 
disabilities. 

Accordingly, the Board finds that the veteran's service-
connected disabilities alone are not shown to render him in 
need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to SMC based on the need for regular aid 
and attendance.  38 U.S.C.A. § 5107(b).  


ORDER

SMC based on the need for regular aid and attendance of 
another person is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


